

115 HR 4589 IH: Supporting Children of the National Guard and Reserve Act
U.S. House of Representatives
2017-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4589IN THE HOUSE OF REPRESENTATIVESDecember 7, 2017Mr. Correa (for himself, Mr. Coffman, Ms. Norton, Mr. Gallego, Ms. Shea-Porter, Mr. Gonzalez of Texas, Ms. Hanabusa, Ms. Roybal-Allard, Ms. Michelle Lujan Grisham of New Mexico, Mr. Sean Patrick Maloney of New York, and Mr. Sires) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Elementary and Secondary Education Act of 1965 to expand the military student
			 identifier program to cover students with a parent who serves in the
			 reserve component of the Armed Forces.
	
 1.Short titleThis Act may be cited as the Supporting Children of the National Guard and Reserve Act. 2.Annual State report cardSection 1111(h)(1)(C)(ii) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)(ii)) is amended by striking on active duty (as defined in section 101(d)(5) of such title).
		